—Appeal by the defendant from a judgment of the Supreme Court, Kings County (George, J.), rendered February 18, 1998, convicting him of criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The defendant’s contention that the People failed to demonstrate the existence of probable cause for his arrest is without merit. The defendant’s challenge to the failure of the People to adduce testimony at the pretrial suppression hearing from certain police officers who first detained him is unpreserved for appellate review (see, CPL 470.05 [2]; People v Mack, 224 AD2d 447). In any event, the hearing record demonstrates that the initial, brief detention of the defendant was predicated upon reasonable suspicion based upon a radio bulletin reporting a recent, nearby burglary, and descriptions of the alleged perpetrators. This ripened into probable cause upon the identification of the defendant by an eyewitness (see, People v Hicks, 68 NY2d 234). Accordingly, the court properly denied that branch of the defendant’s omnibus motion which was to suppress physical evidence.
The defendant’s remaining contentions are without merit. Ritter, J. P., Santucci, S. Miller and Goldstein, JJ., concur.